 

AQ 442 (Rev. 11/t1) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Southern District of Ohio

United States of America

 

Ms )
) Case No. 2:20-mj-533
Tyler Bali )
)
)
a as _ )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name af person to be arrested) Tyler Ball .
who is accused of an offense or violation based on the following document filed with the court:

1 Indictment  Superseding Indictment Information © Superseding Information a Complaint

(1 Probation Violation Petition © Supervised Release Violation Petition [Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. 641 - Theft of Government Property

Date: 08/05/2020 { MA

City and state: Columbus,Ohio ‘ Elizabeth A.

   

  

fed Home ang

 

Return

 

This warrant was received on (date) _ B- —§- ZO _ , and the person was arrested on (date) 8 MG ff 2a

at fcitvand state) | KX Z. / boaVv “| fe +2 k | —

Date: § AL / 22 Z
Arresting officer's signature
Lhe Cos lr, eel Apes—
ibe and title

Printed nar

 

 

 

 
